DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 15/912,913 filed 03/06/2018 now U.S. Patent 10,747,263.  The Examiner notes a requirement for restriction and election of claims made in application 15/912,913.  Non-elected claims from the parent application are herein presented for examination in this current application.  For at least this reason, any potential double patenting rejection based upon the parent application claims is not appropriate

Response to Arguments
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 04/28/21, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 04/28/21, with respect to the 35 USC 112 rejection of claims 6 and 7 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 6 and 7 has been withdrawn since amendments remedy the previous issues.
For purposes of 35 USC 101 discussions and in particular “method” type claims 1-7, the Examiner finds the recited claims as eligible under 35 USC 101, that is they recite elements that apply computing processes to the field of display color shifting/mapping by using the specific steps of the claimed “method” to produce display data for display, that is particularly adjusted “via a controller.”  Therefore, the claims both apply the claimed steps to a practical application and further recite significantly more than any judicial exception.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1, 8 and 15, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of detecting cumulative operating times of both a first display screen and a second display screen, comparing the times with an expected color shift model and providing display data for display, the data being color mapped adjusted to adjust color brightness of the first or second display screen depending upon the greater expected color shift as determined from the expected color shift model.
In reference to claims 2-7, 9-14 and 16-20, these claims depend upon allowable claims 1, 8 and 15 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.



/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/6/21